UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-7693


MICHAEL A. LOISEAU,

                Petitioner - Appellant,

          v.

JAMES V. BEALE, Warden, Deerfield Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:15-cv-00191-REP-RCY)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Angelo Loiseau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael A. Loiseau seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

construing      Loiseau’s       28       U.S.C.   §   2241   (2012)       petition       as    a

successive 28 U.S.C. § 2254 (2012) petition and dismissing it

for lack of jurisdiction, and denying Loiseau’s Fed. R. Civ. P

59(e) motion to alter or amend that judgment.                             The orders are

not    appealable       unless       a    circuit     justice      or    judge    issues       a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability          will   not        issue    absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,       a   prisoner      satisfies        this    standard      by

demonstrating         that     reasonable         jurists    would        find    that     the

district       court’s      assessment       of   the    constitutional          claims       is

debatable      or     wrong.      Slack      v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Loiseau has not made the requisite showing.                              Accordingly, we

                                              2
deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3